[Cite as State v. Saunders, 2015-Ohio-3535.]


                                        COURT OF APPEALS
                                     FAIRFIELD COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT

                                                       JUDGES:
STATE OF OHIO                                  :       Hon. W. Scott Gwin, P.J.
                                               :       Hon. John W. Wise, J.
                        Plaintiff-Appellant    :       Hon. Craig R. Baldwin, J.
                                               :
-vs-                                           :
                                               :       Case No. 14-CA-57
ROBYN SAUNDERS                                 :
                                               :
                     Defendant-Appellee        :       OPINION




CHARACTER OF PROCEEDING:                           Criminal appeal from the Fairfield County
                                                   Municipal Court, Case No. 14-TRD-11552


JUDGMENT:                                          Affirmed



DATE OF JUDGMENT ENTRY:                            August 28, 2015



APPEARANCES:

For Plaintiff-Appellant                            For Defendant-Appellee

DANIEL COGLEY                                      THOMAS ELWING
Assistant City Prosecutor                          60 West Columbus Road
Lancaster City Law Director's Office               Pickerington, OH 43147-1256
123 E. Chestnut Street
Lancaster, OH 43016
Fairfield County, Case No. 14-CA-57                                                         2

Gwin, P.J.

       {¶1}   Appellant, the State of Ohio, appeals the September 25, 2014 judgment

entry of the Fairfield County Municipal Court ordering the state to pay the fees

associated with the impound of the appellee, Robyn Saunders', vehicle.

                                   Facts and Procedural History

       {¶2}   On September 20, 2014, Officer Howell of the Lancaster Police

Department issued a traffic citation for operating a vehicle with fictitious license plates in

violation of R.C. 4549.03, driving under an FRA suspension in violation of R.C. 4510.16,

and driving under a non-compliance suspension in violation of R.C. 4510.11.

Additionally, in the remarks section of the traffic citation, Officer Howell noted "THREE

PRIOR DRIVING & FRA."

       {¶3}   On September 25, 2014, at arraignment, Saunders entered a plea of

guilty to each charge. Rather than proceed directly to sentencing, the trial court asked

Saunders to meet with an assistant prosecutor to obtain a sentencing recommendation.

[Tr. 4] Saunders, who was not represented by counsel, then met with an assistant

prosecutor and negotiated a plea agreement for the dismissal of two charges and the

reduction of the remaining charge to an unclassified misdemeanor. There is no transcript of

these plea negotiations, which were apparently conducted off the record. The record does

contain, however, a written file-stamped plea agreement signed by both Saunders and an

assistant prosecutor.

       {¶4}   The written plea agreement specified that Saunders would plead guilty to

a violation of R.C. 4510.16 as an unclassified misdemeanor. Under the terms of the

agreement, the prosecutor would move to dismiss the remaining charges and make a
Fairfield County, Case No. 14-CA-57                                                      3


sentencing recommendation to the trial court for a fine of $150 plus costs. The trial court

stated the terms of the agreement on the record and advised Saunders that the

unclassified misdemeanor carried maximum possible penalties of a $1,000 fine and 500

hours of community service. Saunders acknowledged that she understood the possible

penalties and that she wished to continue with her guilty plea on the reduced charge.

      {¶5}   Before sentence was imposed, Saunders informed the trial court that the

Lancaster Police Department had impounded her automobile and inquired if she would

be able to get the car out of impound. Over the objection of the city prosecutor, the trial

court issued an order imposing all storage and removal costs associated with the

impoundment of Saunders' vehicle be paid by the Lancaster Police Department. The

trial court instructed the city prosecutor to file a motion to reconsider with an attached

brief discussing the applicable law. The state filed a motion to reconsider, which was

summarily denied by the trial court.

                                       Assignments of Error

      {¶6}   "I. THE TRIAL COURT ERRED IN IMPOSING REMOVAL AND

STORAGE COSTS STEMMING FROM THE IMPOUNDMENT OF APPELLEE'S

VEHICLE.

      {¶7}   "II. THE TRIAL COURT ERRED IN FINDING APPELLEE'S VEHICLE

WAS UNLAWFULLY IMPOUNDED."

                                             Analysis

      {¶8}   The states' two assignments of error raise common and interrelated

issues; therefore, we will address the arguments together.
Fairfield County, Case No. 14-CA-57                                                      4


       {¶9}   The state argues that Saunders' vehicle was lawfully impounded and the

trial court did not have the authority to order the Lancaster Police Department to bear all

the costs associated with the impoundment of the vehicle.

       {¶10} “A person aggrieved by an alleged unlawful seizure of property may seek

relief from the seizure of property by filing a motion in the appropriate court that shows

the person's interest in the property, states why the seizure was unlawful, and requests

the property's return.” R.C. 2981.03(A)(4). Where property is lawfully seized and is in

the custody of a law enforcement agency, R .C. 2981.11(A) requires the agency to

safely keep the property until it is no longer needed as evidence or for another lawful

purpose and can be disposed of pursuant to statute. However, the statutes are silent on

who must pay the fees incurred because of the seizure and storage of the vehicle.

       {¶11} R.C. 4513.61 provides that “[t]he sheriff of a county or chief of police* * *

or a state highway patrol trooper * * * may order into storage any motor vehicle* * * that

has come into possession of the sheriff, chief of police, or state highway patrol trooper

as a result of the performance of the [officer’s] duties or that has been left on a public

street or other property open to the public for purposes of vehicular travel * * *.”

       {¶12} “A vehicle may be impounded when ‘it is evidence in a criminal case, used

to commit a crime, obtained with funds derived from criminal activities, or unlawfully

parked or obstructing traffic; or if the occupant of the vehicle is arrested; or when

impoundment is otherwise authorized by statute or municipal ordinance.’ ” State v.

Huddleston, 173 Ohio App. 3d 17, 2007-Ohio-4455, 877 N.E.2d 354, ¶ 14 (10th Dist.),

quoting State v. Taylor, 114 Ohio App. 3d 416, 422, 683 N.E.2d 367 (2nd Dist.1996).

(Other citations omitted.)
Fairfield County, Case No. 14-CA-57                                                      5


       {¶13} Ordinance 303.08 of the Codified Ordinances of Lancaster, Ohio provides

in relevant part,

                    303.08 IMPOUNDING OF VEHICLES; REDEMPTION.

              (a) Police officers are authorized to provide for the removal of a

       vehicle under the following circumstances:

                                            ***

              (9) When any vehicle has been operated by any person who is

       driving without a lawful license or while his license has been suspended or

       revoked and is located upon a public street or other property open to the

       public for purposes of vehicular travel or parking.

       {¶14} Under R.C. 4510.41(A)(1) an arrested person is defined as "a person who

is arrested for a violation of section 4510.14 [driving under OVI suspension] or 4511.203

[wrongful entrustment of a motor vehicle] of the Revised Code, or a municipal ordinance

that is substantially equivalent to either of those sections, and whose arrest results in a

vehicle being seized under division (B) of this section." Under R.C. 4511.195(A)(1), an

arrested person is defined as "a person who is arrested for a violation of division (A) of

section 4511.19 of the Revised Code or a municipal OVI ordinance and whose arrest

results in a vehicle being seized under division (B) of this section."

       {¶15} But where a valid arrest has not been made for one of the listed offenses,

both statutes contain the following identical provision at R.C. 4510.41(D)(5) and R.C.

4511.195 (D)(4):

              If the impoundment of the vehicle was not authorized under this

       section, the court shall order that the vehicle and its license plates be
Fairfield County, Case No. 14-CA-57                                                     6


       returned immediately to the arrested person or, if the arrested person is

       not the vehicle owner, to the vehicle owner, and shall order that the state

       or political subdivision of the law enforcement agency served by the law

       enforcement officer who seized the vehicle pay all expenses and charges

       incurred in its removal and storage.

       {¶16} In the case at bar, the trial court found that Saunders had pulled into a

private church parking lot when stopped by Officer Howell. (T. at 8; 9; 10). The trial

court concluded,

              I don't think the vehicle could have, I don't think it appropriate. I'm

       struggling with this, Mr. Cogley, because I don't think there was a reason

       to tow the vehicle on [private property]

                                              ***

T. at 12.

       {¶17} No evidence was presented that the vehicle was illegally parked on

property open to the public or that the vehicle obstructed traffic. R.C. 4513.61. No

evidence was presented that Saunders desired it to be towed for safekeeping or could

not have called a relative or a friend to remove the vehicle.

       {¶18} In the instant case, the non-compliance suspension in violation of R.C.

4510.11 and the use of unauthorized plates in violation of R.C. 4549.03 were dismissed

as part of a negotiated plea agreement with the state. Saunders was not convicted nor

did she plead guilty to any offense that would justify impoundment of her vehicle under

R.C. 4510.41 or Codified Ordinance 303.08. There was no evidence that the payment of

the towing and storage charges was a condition of her plea. She was entitled, therefore,
Fairfield County, Case No. 14-CA-57                                                   7


to the immediate release of the vehicle without imposition of the towing or

immobilization charges. D&B Immobilization Corp. v. Dues, 122 Ohio App. 3d 50, 55,

701 N.E.2d 32(8th Dist. 1997). Accord, Dayton Police Department v. Grigsby, 2nd Dist.

No. 23362, 2010-Ohio-2504, ¶16.

      {¶19} In any event, if Saunders were not liable for the storage and towing costs,

it would seem a matter of contract law between the third party towing company and the

entity with whom it contracted to provide those services (i.e. the state or one of its

subdivisions). D&B Immobilization Corp. v. Dues, 122 Ohio App. 3d at 55. But see,

Foster v. Bureau of Motor Vehicles, Ohio Court of Claims, Case No. 2003001539-AD,

2003-Ohio-2622(Bureau of Motor Vehicles is not liable for immobilization fees paid by a

motorist under circumstances where that motorist is initially charged with driving under

suspension (DUS) and the charge is later dismissed.").

                                         Conclusion

      {¶20} Because Saunders was not arrested for a violation of R.C. 4510.14

[driving under an OVI suspension] or R.C. 4511.203 [wrongful entrustment of a motor

vehicle] the impoundment was not authorized under R.C. 4510.41. Saunders was not

convicted nor did she plead guilty to any offense that would justify impoundment of her

vehicle under Codified Ordinance 303.08 or R.C. 4511.195(A). The state did not make

payment of storage and towing costs a part of the negotiated plea agreement with

Saunders.

      {¶21} The trial court determined that the impoundment was not authorized or

lawful; accordingly, the trial court did not err in ordering the Lancaster Police

Department to bear all the costs associated with the impoundment of the vehicle.
Fairfield County, Case No. 14-CA-57                                             8


      {¶22} Appellant's first and second assignments of error are overruled.

      {¶23} The judgment of the Fairfield County Municipal Court is affirmed.



By Gwin, P.J.,

Wise, J., and

Baldwin, J., concur